Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Non-Final, first Office Action responsive to Application Serial Number: 17175482 filed on 02/12/2021.  
Claims 1-20 are pending in the current application and have been rejected below.



Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

4.	Claims 1-20 rejected under 35 U.S.C. 101 because, although they are drawn to statutory categories of method (process), system (machine) or product (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.    

5.	At Step 2A Prong One of the subject matter eligibility analysis (MPEP 2106), Claim 1 recites A method for tagging notes generated by a user of a first information handling system: generating, by an application of the first information handling system, a note; requesting, by the application of the first information handling system, user activity metadata from one or more external sources; receiving, by the application of the first information handling system, user activity metadata from the one or more external sources; and tagging, by the application of the first information handling system, the note with the received user activity metadata, which is an abstract idea of Certain Methods of Organizing Human Activity, including fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), because generating a note and tagging the note with user activity metadata is a business process for economic risk mitigation (preventing wasteful resource usage) that can also involve business relations and managing interactions between people. Claims 8 and 15 recite similar abstract ideas. 
At Step 2A, Prong Two of the analysis, the judicial exception (abstract idea) is not integrated into a practical application because the Claims, including any additional elements such as a processor; and a memory, A computer program product, comprising: a non-transitory computer readable medium, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f).  
At Step 2B of the analysis, the Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by paragraphs 10, 43 and 44 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f). 
Dependent Claims 2-7, 9-14 and 16-20 do not integrate the judicial exception into a practical application because the Claims, including any additional elements such as those listed above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f).
Dependent Claims 2-7, 9-14 and 16-20 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by paragraphs 10, 43 and 44 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.



Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

7.	Claims 1-3, 8-10 and 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (US Patent Application Publication 20150100578 A1 - hereinafter Rosen) in view of Brown et al. (US Patent Application Publication 20120110458 A1 - hereinafter Brown).

8.	As per Claim 1, Rosen teaches: 
A method for tagging notes generated by a user of a first information handling system [ROSEN reads on: Abstract, "Methods, computer-readable media, and systems for scheduling the association of metadata with content. In an embodiment, event information is obtained from a virtual calendar, wherein the event information comprises at least one event detail and one or more parameters defining a time period. First metadata is generated based on the event detail, and is stored, in association with the time period, in a memory. Then, subsequently, during the time period, the first metadata may be retrieved from the memory, and associated with one or more content items generated on the device."; Fig. 3, system 300, Metadata Formatter and RCMS Interface 308; Fig. 24, User Device 2430-1, 2430-2, 2430-3, Networks 2420, Server(s)/Cloud lnterface(s) 2410, Database(s) 2412; para 12, "Accordingly, systems and methods are disclosed for adding descriptive metadata to content items."]: ...
... requesting, by the application of the first information handling system, user activity metadata from one or more external sources [ROSEN reads on: para 12, "Accordingly, systems and methods are disclosed for adding descriptive metadata to content items. In an embodiment, a method for scheduling the association of metadata with content is disclosed. The method comprises using at least one hardware processor of a device to: obtain event information from a virtual calendar, wherein the event information comprises at least one event detail and one or more parameters defining a time period; generate first metadata based on the at least one event detail; store the first metadata, in association with the time period, in a memory; and, subsequently, during the time period, retrieve the first metadata from the memory, and associate the first metadata with one or more content items generated on the device."; para 50, "FIG. 1 illustrates a high-level flow diagram for a process of generating metadata for a content item, according to an embodiment. In step 101, settings are received from a user at a digital device, such as a user device capable of capturing content (e.g., mobile phone, tablet, camera, scanner, etc.). These settings may comprise a selection of sources to be used to generate metadata, a specification of predefined metadata, a selection of user preferences, inputs for overriding defaults, and inputs for specifying other user-specifiable features." - In step 101, settings are received from a user at a digital device, such as a user device capable of capturing content .. These settings may comprise a selection of sources to be used to generate metadata is requesting, by the application of the first information handling system, user activity metadata; para 51, "FIG. 2 illustrates various inputs upon which metadata may be based, according to embodiments. Metadata generator 212 (which may be or be part of an application executing on a device) obtains information from one or more sources, generates metadata based on the obtained information, and associates the generated metadata with content (e.g., embedded in the content file or in a sidecar file)."; para 56, "FIG. 3 illustrates various sources or storage locations of content items, associated or to be associated with metadata (e.g., generated by metadata generator 212), which may be received or accessed by an interface 308 of a Relational Content Management System (RCMS), according to embodiments."; para 57, "In an embodiment, the RCMS comprises an intelligent search engine that identifies content items which match one or more criteria, such as user-specified parameters and data associations."; para 58, "The RCMS may also obtain content with metadata from storage devices 203, which may comprise thumb or flash drives, memory, internal or external hard disks, network-attached storage, and the like. Cloud storage 303 represents the storage of data in virtualized storage pools which are generally hosted by third-party data centers. .. In addition, the RCMS may pull content and metadata from other user devices 305 capable of generating content, such as cameras (consumer or professional devices), scanners, copiers, fax machines, Digital Single-Lens Reflex (DSLR) cameras, video cameras, etc. Essentially, the RCMS may receive or otherwise obtain content and metadata from virtually any type of device that is capable of generating or storing data." - external hard disks, network-attached storage .. Cloud storage 303 is one or more external sources; para 176, " FIG. 24 illustrates an example system infrastructure in which the disclosed application may operate, according to an embodiment. The system may comprise a set of one or more servers or cloud interfaces or instances, which utilize shared resources of one or more servers (any of which may be referred to herein as a "platform" 2410) and one or more user devices which host and/or execute one or more of the various functions, processes, methods, and/or software modules described herein. .. Furthermore, while platform 2410 is illustrated as being connected to various systems through a single set of network(s) 2420, it should be understood that platform 2410 may be connected to the various systems via different sets of one or more networks. For example, platform 2410 may be connected to a subset of user systems 2430 via the Internet, but may be connected to one or more other user systems 2430 via an intranet .. Furthermore, while platform 2410 is illustrated as being connected to various systems through a single set of network(s) 2420, it should be understood that platform 2410 may be connected to the various systems via different sets of one or more networks. For example, platform 2410 may be connected to a subset of user systems 2430 via the Internet, but may be connected to one or more other user systems 2430 via an intranet"]; 
receiving, by the application of the first information handling system, user activity metadata from the one or more external sources [ROSEN reads on: para 51, 57, as above; para 58, as above - The RCMS may also obtain content with metadata from storage devices 203 is receiving, by the application of the first information handling system, user activity metadata from the one or more external sources]; and 
tagging, by the application of the first information handling system, the note with the received user activity metadata [ROSEN reads on: Fig. 1, Application Resident in Device Creates Metatag Information 103; para 50, "In step 103, the device creates metadata (e.g., information to be associated with metatags provided for by a particular standard or file format), potentially according to one or more settings specified in step 101."]. 
Rosen does not explicitly teach, but Brown teaches: 
... generating, by an application of the first information handling system, a note [BROWN reads on: Fig. 1, system 100; Fig. 3, User creates a note; para 40, "FIG. 1 shows a preferred embodiment of a semantic note taking system 100 according to the present invention. The semantic note taking system 100 includes an application server 110 that is accessible by a plurality of users U.sub.1-U.sub.N for creating one or more notes, categorizing the notes, and binding the notes to one or more services S.sub.1-S.sub.M. The users U.sub.1-U.sub.N connect to the application server 110 through any device capable of being communicatively connected to a network, such as the Internet. The user devices can include a computer, a laptop, a personal digital assistant (PDA), a cell phone, a mobile device, or a smart phone. FIG. 1 shows user U.sub.1 with a mobile phone 140 that is connected to the application server 110, such as through a wireless network."; para 50, "FIGS. 3 and 4 show flow charts for exemplary methods of creating, enriching, and binding the notes according to the present invention."]; ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Rosen to incorporate the teachings of Brown in the same field of endeavor of adding metadata to content to include generating, by an application of the first information handling system, a note. The motivation for doing this would have been to improve the content tagging of Rosen by efficiently creating tagged notes. See Brown, Abstract, "A note creation function allows a user of a computer device to create notes. A note interaction function allows the user to interact with notes and/or Cloud information available via the Internet. An annotation function annotates content to the notes, which could be context traits and/or user identity traits. User identity traits are augmented through information obtained from the creation process and/or the interaction process with notes or Cloud information.".

9.	As per Claim 2, Rosen in view of Brown teaches: 
The method of claim 1, wherein requesting, by the application of the first information handling system, user activity metadata from one or more external sources comprises requesting, by the application of the first information handling system [as above, Claim 1],
Rosen further teaches: 
user activity metadata from one or more external information handling systems [ROSEN reads on: paras 51, 57, 58, as above, Claim 1].

10.	As per Claim 3, Rosen in view of Brown teaches: 
The method of claim 2, wherein requesting, by the application of the first information handling system, user activity metadata from one or more external information handling systems [as above, Claim 2] comprises 
Rosen further teaches: 
requesting calendar information for a time period during which the note was generated from a backend service operated on one or more of the external information handling systems [ROSEN reads on: para 13, "In an embodiment, the method may obtain the event information from the virtual calendar automatically and periodically. Furthermore, the virtual calendar may be a third-party calendar application, and the method may obtain the event information from the third-party calendar application using an application programming interface."; para 76, "In an embodiment, metadata generator 212 comprises a scheduling module (e.g., scheduling module 207) which enables the generation of metadata for content items based on a virtual calendar or other scheduling mechanism. The module may determine a period of time or time window in which a particular set of metadata is automatically associated with any content items generated during that period of time."].

11.	As per Claim 8, Rosen in view of Brown teaches: 
A first information handling system, comprising: 
a processor; and a memory, wherein the processor is configured to perform steps [ROSEN reads on: Abstract, Fig. 3, as above, Claim 1; Fig. 25, System 550, Processor 560, Main Memory 565; para 192, "Computer executable code (i.e., computer programs or software, such as the disclosed application) is stored in the main memory 565 and/or the secondary memory 570. Computer programs can also be received via communication interface 590 and stored in the main memory 565 and/or the secondary memory 570. Such computer programs, when executed, enable the system 550 to perform the various functions of the present invention as previously described."] comprising:
The remainder of the Claim rejected under the same rationale as Claim 1 above.

12.	As per Claim 9, Rosen in view of Brown teaches: 
The first information handling system of claim 8 [as above, Claim 8], wherein 
The remainder of the Claim rejected under the same rationale as Claim 2 above.

13.	As per Claim 10, Rosen in view of Brown teaches: 
The first information handling system of claim 9, wherein [as above, Claim 9]
The remainder of the Claim rejected under the same rationale as Claim 3 above.

14.	As per Claim 15, Rosen in view of Brown teaches: 
A computer program product, comprising: 
a non-transitory computer readable medium, wherein the non-transitory computer readable medium comprises instructions for causing a first information handling system to perform steps [ROSEN reads on: Abstract, Fig. 3, Fig. 25, para 192, as above, Claim 8] comprising:
The remainder of the Claim rejected under the same rationale as Claim 1 above.

15.	As per Claim 16, Rosen in view of Brown teaches: 
The computer program product of claim 15 [as above, Claim 15], wherein
The remainder of the Claim rejected under the same rationale as Claim 2 above.

16.	As per Claim 17, Rosen in view of Brown teaches: 
The computer program product of claim 16 [as above, Claim 16], wherein
The remainder of the Claim rejected under the same rationale as Claim 3 above.

17.	Claims 4-7, 11-14 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Brown in further view of Moss et al. (US Patent Application Publication 20190012926 A1 - hereinafter Moss).

18.	As per Claim 4, Rosen in view of Brown teaches: 
The method of claim 2 [as above, Claim 2], further comprising: 
Rosen in view of Brown does not explicitly teach, but Moss teaches: 
detecting, by the application of the first information handling system, the one or more external information handling systems, wherein detecting the one or more external information handling systems comprises determining that the one or more external information handling systems are associated with the user and located within a predetermined range of the first information handling system [MOSS reads on: Fig. 1, system 100; para 54, "In some cases, the central location may be determined based at least in part on a location of a computing device associated with a presenter and/or administrator of the in-person event. For example, a presenter of the in-person event may have a computing device such as a laptop, tablet computer, and/or smart phone. A determined location of at least one computing device with the presenter at the location of the in-person event may be associated with the central location."; para 55, "In some embodiments, location module 210 may be configured to determine, in conjunction with analysis module 215, whether an attendee attended or is attending the in-person event. In some cases, location module 210 may determine whether an attendee attends the in-person event based at least in part on a determined location of the attendee relative to the location of the in-person event. In some cases, the location of the attendee may be determined by determining a location of a mobile device associated with the attendee, comparing the location of the mobile device relative to the location of the in-person event, and then determining whether the location of the mobile device satisfies a range threshold based at least in part on the comparison."; para 56, "As one example, location module 210 may assign a range threshold of 150 feet in relation to the identified central location of the presenter of the in-person event."; para 57, "Location module 210 may determine a location of a mobile device of an attendee of the in-person event. In some cases, analysis module 215 may compare the determined location of the attendee's mobile device in relation to the central location of the presenter and the range threshold to determine whether the mobile device of the attendee is no more than the predetermined 150 feet away from the central location of the presenter. Upon determining that the attendee's mobile device is no more than the predetermined 150 feet away from the central location of the presenter, the location module 210 may indicate that the attendee satisfies the range threshold for the in-person event or that the attendee is within an attendance zone of the in-person event."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Rosen in view of Brown to incorporate the teachings of Moss in the same field of endeavor of information systems to include detecting, by the application of the first information handling system, the one or more external information handling systems, wherein detecting the one or more external information handling systems comprises determining that the one or more external information handling systems are associated with the user and located within a predetermined range of the first information handling system. The motivation for doing this would have been to improve the information systems of Rosen in view of Brown by efficiently determining system locations. See Moss, paragraph 5, "In some cases, the location of the mobile device may be determined by at least one of a global positioning system (GPS), local positioning system (LPS), indoor positioning system (IPS), wireless positioning system (WPS), and short range wireless positioning system, or any combination thereof.". 

19.	As per Claim 5, Rosen in view of Brown in view of Moss teaches: 
The method of claim 4, wherein receiving, by the application of the first information handling system, user activity metadata from the one or more external sources comprises receiving, from the one or more external information handling systems [as above, Claim 4],
Rosen further teaches: 
one or more titles of one or more files that were accessed while the note was being generated [ROSEN reads on: para 110, "In an embodiment, the application may utilize metadata templates for automatically populating content items with metadata. For example, the application may generate metadata, retrieve a metadata template applicable to a particular content item and/or file format, populate the retrieved metadata template with the generated metadata, and associate the populated metadata template with the content item. The metadata templates may comprise fields corresponding to particular types of metadata (e.g., location metadata, name metadata, etc.). Advantageously, in an embodiment, the application also allows a user to populate multiple content items with metadata in bulk (e.g., using the discussed metadata template(s)), as well as populate individual content items with metadata." - retrieve a metadata template applicable to a particular content item and/or file format is one or more titles of one or more files that were accessed while the note was being generated; para 111, " FIG. 9 illustrates a high-level flow diagram for an example process 900 of using the application for adding metadata to content items in a device that is capable of generating content, according to an embodiment. In step 901, the user of the device initiates execution of a content creation function in the device (e.g., a camera). The user may be prompted or otherwise choose whether content files created during the content creation process 900 should be associated with metadata and/or named individually or in bulk. For instance, if the user intends to capture multiple content items in quick succession (e.g., capturing multiple photographs using a fast shutter), the user may choose to associate all of such content items with bulk metadata in step 907. Otherwise, the user may choose to specify metadata (or a filename or prefix) for each individual content item (e.g., only the next captured photograph) in step 902." - the user may choose to specify metadata (or a filename or prefix) for each individual content item is one or more titles of one or more files that were accessed while the note was being generated].

20.	As per Claim 6, Rosen in view of Brown in view of Moss teaches: 
The method of claim 4, wherein receiving, by the application of the first information handling system, user activity metadata from the one or more external sources comprises receiving, from the one or more external information handling systems [as above, Claim 4], 
Rosen further teaches: 
location data regarding one or more locations of the one or more external information handling systems [ROSEN reads on: para 12, " Accordingly, systems and methods are disclosed for adding descriptive metadata to content items. .. In addition, the at least one event detail may comprise a location and/or one or more participants."; para 15, "In an embodiment, the method may further comprise using the at least one hardware processor of the device to: detect an object in the one or more content items by .. determining a geo-location of the device; .."; para 51, "FIG. 2 illustrates various inputs upon which metadata may be based, according to embodiments. Metadata generator 212 (which may be or be part of an application executing on a device) obtains information from one or more sources, .. These sources may include, without limitation .. geo-location information 209 which may be acquired from a GPS receiver .."].

21.	As per Claim 7, Rosen in view of Brown teaches: 
The method of claim 2 [as above, Claim 2], further comprising: 
Rosen further teaches: 
detecting, by the application of the first information handling system, the one or more external information handling systems, wherein detecting the one or more external information handling systems [ROSEN reads on: para 12, "Accordingly, systems and methods are disclosed for adding descriptive metadata to content items. .. In addition, the at least one event detail may comprise a location and/or one or more participants."; para 15, "In an embodiment, the method may further comprise using the at least one hardware processor of the device to: detect an object in the one or more content items by .. determining a geo-location of the device; .."; para 51, "FIG. 2 illustrates various inputs upon which metadata may be based, according to embodiments. Metadata generator 212 (which may be or be part of an application executing on a device) obtains information from one or more sources, .. These sources may include, without limitation .. geo-location information 209 which may be acquired from a GPS receiver .."] comprises ... 
... wherein receiving, by the application of the first information handling system, user activity metadata from the one or more external sources comprises receiving, from the one or more external information handling systems [ROSEN reads on: paras 51, 57, 58, as above, Claim 1], user activity data for the different user [ROSEN reads on: Fig. 24, User Device 2430-1, 2430-2, 2430-3; para 58, "In addition, the RCMS may pull content and metadata from other user devices 305 capable of generating content, .."; para 176, " For example, platform 2410 may be connected to a subset of user systems 2430 via the Internet, but may be connected to one or more other user systems 2430 via an intranet. .. In addition, while only a few user systems 2430, one platform 2410, and one set of database(s) 2412 are illustrated, it should be understood that the network may comprise any number of user systems, sets of platform(s), and database(s)."].
Rosen in view of Brown does not explicitly teach, but Moss further teaches: 
... determining that the one or more external information handling systems are associated with a different user and located within a predetermined range of the first information handling system [MOSS reads on: Fig. 1, paras 54-57, as above, Claim 4], and ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Rosen in view of Brown in view of Moss to incorporate the further teachings of Moss in the same field of endeavor of information systems to include determining that the one or more external information handling systems are associated with a different user and located within a predetermined range of the first information handling system. The motivation for doing this would have been to improve the information systems of Rosen in view of Brown in view of Moss by efficiently determining system locations.

22.	As per Claim 11, Rosen in view of Brown teaches: 
The first information handling system of claim 9, wherein the processor [as above, Claim 9] is further configured to perform steps comprising:
The remainder of the Claim rejected under the same rationale as Claim 4 above.

23.	As per Claim 12, Rosen in view of Brown in view of Moss teaches: 
The first information handling system of claim 11 [as above, Claim 11], wherein 
The remainder of the Claim rejected under the same rationale as Claim 5 above.

24.	As per Claim 13, Rosen in view of Brown in view of Moss teaches: 
The first information handling system of claim 11 [as above, Claim 11], wherein 
The remainder of the Claim rejected under the same rationale as Claim 6 above.

25.	As per Claim 14, Rosen in view of Brown teaches: 
The first information handling system of claim 9, wherein the processor [as above, Claim 9] is further configured to perform steps comprising: 
The remainder of the Claim rejected under the same rationale as Claim 7 above.

26.	As per Claim 18, Rosen in view of Brown teaches: 
The computer program product of claim 16, wherein the non-transitory computer readable medium further comprises instructions for causing the first information handling system [as above, Claim 16] to perform steps comprising: 
The remainder of the Claim rejected under the same rationale as Claim 4 above.

27.	As per Claim 19, Rosen in view of Brown in view of Moss teaches: 
The computer program product of claim 18 [as above, Claim 18], wherein 
The remainder of the Claim rejected under the same rationale as Claim 5 above.

28.	As per Claim 20, Rosen in view of Brown in view of Moss teaches: 
The computer program product of claim 18 [as above, Claim 18], wherein 
The remainder of the Claim rejected under the same rationale as Claim 6 above.
Conclusion

29.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Acker et al. (US Patent Publication 20100241623 A1) describes a method and system for displaying geographically and/or temporally relevant multimedia notes on a mobile client device.
Black et al. (US Patent Publication 20150116272 A1) describes a method and system for  organizing content collected in a pen-based computing system.
Gruber et al. (US Patent Publication 20120016678 A1) describes a method and system for an intelligent automated assistant implemented on an electronic device, to facilitate user interaction with a device, and to help the user more effectively engage with local and/or remote services.
Kutner et al. (US Patent Publication 20160012078 A1) describes a method and system for an intelligent media platform that sorts media into micro groups based on sets of comparable photos, where the groups can be defined by event, sequence, people, actions, context, or other criteria.

30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623